ALLOWABILITY

Claims 1 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an open-cell foam having a density of no greater than 0.1 g/cm3 which comprises a polylactide polymer in the form of a star polymer having at least three arms or a method of making such a foam.  The closest prior art corresponds to US 8,013,031 to Cink et al. and US 5,210,108 to Spinu et al.  Cink et al. teaches a polylactide foam having a density preferably in the range of 0.02 to 0.06 g/cm3, wherein the foam may be an open or closed cell foam.  Cink et al. further teaches the polylactide polymer may be branched but is silent regarding the number of arms and configuration of such a polymer.  On the other hand, Spinu et al. teaches the preparation of closed cell polylactide foams in which the polylactide polymers have from 3 to 6 arms.
Applicant has persuasively argued in the remarks and supporting declaration under 37 C.F.R. 1.132 filed December 13, 2021 that Cink et al. and Spinu et al. cannot be properly combined to arrive at the instantly claimed invention.  The foams in Cink et al. are prepared by a specific extrusion process which generates closed cell foams, which can then be crushed to prepare open cell foams.  This process is critical to the invention of Cink et al.  The reference cannot then be modified to prepare the foams by a different process.  Spinu et al. prepares .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1764